Manuel s




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                           April 9, 2015

                                      No. 04-14-00785-CV

                                      Mary Ann CASTRO,
                                           Appellant

                                                 v.

                                        Manuel CASTRO,
                                           Appellee

                   From the 45th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2011-CI-15957
                         Honorable Janet P. Littlejohn, Judge Presiding

                                         ORDER
        Appellant has filed a motion in which she requests “oral argument in Appellants [sic]
brief.” We interpret this motion as a request for oral argument, which was not included in her
previously filed appellate brief. See Tex. R. App. P. 39.7 (stating party desiring oral argument
must note that request on front cover of brief; failure to request oral argument waives right to
argue). As interpreted, we GRANT appellant’s motion. Thus, we will note that appellant has
requested oral argument. However, whether appellant will be permitted to argue this case before
the court will be determined when the matter is at issue. Appellant will be notified by letter as to
whether the appeal will be submitted with oral argument or without oral argument.


                                                      _________________________________
                                                      Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of April, 2015.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court